Exhibit 10.3
     
 
$28,000,000
LOAN AGREEMENT
dated as of February 12, 2009
among
HEARTWARE INTERNATIONAL, INC.
as Borrower
and
ALL OF THE SUBSIDIARIES OF
HEARTWARE INTERNATIONAL, INC.
as Guarantors
and
THORATEC CORPORATION
as Lender
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I. Definitions
    4  
SECTION 1.01. Defined Terms
    4  
SECTION 1.02. Terms Generally
    12  
ARTICLE II. The Credits
    13  
SECTION 2.01. Commitments
    13  
SECTION 2.02. Borrowing Request; Loans
    13  
SECTION 2.03. Repayment of Loans; Evidence of Debt
    13  
SECTION 2.04. Interest on Loans
    14  
SECTION 2.05. Default Interest
    14  
SECTION 2.06. Repayment of Loans
    14  
SECTION 2.07. Voluntary Prepayments
    14  
SECTION 2.08. Mandatory Prepayments
    15  
SECTION 2.09. Payments
    15  
SECTION 2.10. Conversion of Loans
    15  
SECTION 2.11. Conversion of Escrow Funds
    16  
SECTION 2.12. Maximum Amount of Converted Common Stock
    17  
SECTION 2.13. Adjustment of Conversion Rate
    17  
ARTICLE III. Representations and Warranties of the Loan Parties
    18  
SECTION 3.01. Organization; Powers
    18  
SECTION 3.02. Authorization; No Conflicts
    18  
SECTION 3.03. Enforceability
    18  
SECTION 3.04. Governmental Approvals
    18  
SECTION 3.05. Senior Ranking
    19  
SECTION 3.06. Federal Reserve Regulations
    19  
SECTION 3.07. Investment Company Act
    19  
SECTION 3.08. Solvency
    19  
ARTICLE IV. Representations and Warranties of the Lender
    19  
SECTION 4.01. Organization; Powers
    19  
SECTION 4.02. Authorization; No Conflicts
    20  
SECTION 4.03. Enforceability
    20  
SECTION 4.04. Governmental Approvals
    20  
SECTION 4.05. Capital Resources
    20  
ARTICLE V. Conditions of Lending
    20  
SECTION 5.01. All Credit Events
    20  
SECTION 5.02. Delayed Draw Loans
    21  
ARTICLE VI. Covenants
    22  
SECTION 6.01. Notices
    22  
SECTION 6.02. Use of Proceeds
    22  
SECTION 6.03. Further Assurances
    22  
SECTION 6.04. Taxes
    23  
SECTION 6.05. Compliance with Laws
    23  
SECTION 6.06. Common Stock
    23  
ARTICLE VII. Guaranty
    24  
SECTION 7.01. Guaranty of the Obligations
    24  

2



--------------------------------------------------------------------------------



 



              Page
SECTION 7.02. Payment by Guarantors
    24  
SECTION 7.03. Liability of Guarantors Absolute
    24  
SECTION 7.04. Waivers by Guarantors
    26  
SECTION 7.05. Guarantors’ Rights of Subrogation, Contribution, Etc.
    26  
SECTION 7.06. Subordination of Other Obligations
    27  
SECTION 7.07. Continuing Guaranty
    27  
SECTION 7.08. Authority of Guarantors or Borrower
    27  
SECTION 7.09. Financial Condition of Borrower
    27  
SECTION 7.10. Bankruptcy, Etc.
    28  
ARTICLE VIII. Events of Default
    28  
ARTICLE IX. Miscellaneous
    30  
SECTION 9.01. Notices
    30  
SECTION 9.02. Survival of Agreement
    32  
SECTION 9.03. Binding Effect
    32  
SECTION 9.04. Successors and Assigns
    32  
SECTION 9.05. Right of Setoff
    33  
SECTION 9.06. Applicable Law
    33  
SECTION 9.07. Waivers; Amendment
    33  
SECTION 9.08. Interest Rate Limitation
    33  
SECTION 9.09. Entire Agreement
    34  
SECTION 9.10. WAIVER OF JURY TRIAL
    34  
SECTION 9.11. Severability
    34  
SECTION 9.12. Counterparts
    34  
SECTION 9.13. Headings
    35  
SECTION 9.14. Jurisdiction; Consent to Service of Process
    35  
SECTION 9.15. No Fiduciary Duty
    35  
SECTION 9.16. Payments Set Aside
    36  

EXHIBITS

         
Exhibit A
  —   Form of Borrowing Request
Exhibit B
  —   Form of Conversion Notice

3



--------------------------------------------------------------------------------



 



     This LOAN AGREEMENT is dated as of February 12, 2009 (this “Agreement”),
among HEARTWARE INTERNATIONAL, INC., a Delaware corporation (the “Borrower”),
the GUARANTORS (as defined herein) from time to time party hereto and THORATEC
CORPORATION, a California corporation (the “Lender”).
     The parties hereto agree as follows:
ARTICLE I.
Definitions
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
     “Acquisition” shall mean, collectively, (i) the merger of Thomas Merger Sub
I, Inc. with and into the Borrower, whereupon the separate existence of Thomas
Merger Sub I, Inc. shall cease, and the Borrower shall continue as the surviving
corporation and (ii) immediately following the consummation of the merger in
clause (i) of this definition, the merger of Borrower with and into Thomas
Merger Sub II, Inc., whereupon the corporate existence of Borrower shall cease
and Thomas Merger Sub II, Inc. shall continue as the surviving corporation, in
each case, pursuant to the terms of the Definitive Agreement.
     “Affiliate” means, when used with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such Person.
     “Agreement” shall have the meaning assigned to such term in the preamble.
     “Applicable Law” means, with respect to any Person, any federal (including
United States or Australian), state, local or foreign law (statutory, common or
otherwise), constitution, treaty, convention, ordinance, code, rule, regulation,
order, injunction, judgment, decree, ruling or other similar requirement
enacted, adopted, promulgated or applied by a Governmental Authority that is
binding upon or applicable to such Person.
     “Applicable Rate” shall mean, for any day with respect to any Loan, a rate
equal to 10% per annum.
     “ASTC” means ASX Settlement and Transfer Corporation Pty Ltd ACN 008 504
532.
     “ASX” means ASX Limited ACN 008 624 691 or the Australian Securities
Exchange.
     “AU$” shall mean lawful money of Australia.
     “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §§
101 et seq.), as amended from time to time, and any successor statute.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States of America.

4



--------------------------------------------------------------------------------



 



     “Borrower” shall have the meaning assigned to such term in the preamble.
     “Borrowing” shall mean Loans made pursuant to Section 2.01.
     “Borrowing Request” means a notice substantially in the form set forth as
Exhibit A hereto.
     “Business Day” means a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by
Applicable Law to close.
     “Capital Lease Obligations” of any Person shall mean the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.
     “CDIs” means CHESS Depositary Interests representing shares of Common Stock
(in the ratio of one (1) share of Common Stock to thirty five (35) CDIs).
     “Change of Control” shall mean, other than the transactions contemplated by
the Definitive Agreement, (A) any acquisition or purchase, direct or indirect,
of fifty percent (50%) or more of the assets (based on fair market value) of the
Borrower and its Subsidiaries, taken as a whole, or over fifty percent (50%) of
any class of equity or voting securities of the Borrower or of any of its
Subsidiaries, (B) the consummation of any tender offer (including a self-tender
offer) or exchange offer that results in a Third Party beneficially owning fifty
percent (50%) or more of any class of equity or voting securities of the
Borrower or of any of its Subsidiaries or (C) a merger, consolidation, share
exchange, business combination, sale of substantially all the assets,
reorganization, recapitalization, liquidation, dissolution or other similar
transaction involving the Borrower or any of its Subsidiaries whose assets,
individually or in the aggregate, constitute more than fifty percent (50%) of
the assets (based on fair market value) of the Borrower and its Subsidiaries,
taken as a whole.
     “Charges” shall have the meaning assigned to such term in Section 9.08.
     “CHESS” means the clearing house electronic sub-register system of share
transfers operated by ASTC.
     “Closing Date” shall mean February 12, 2009.
     “Commitment” shall mean, with respect to the Lender, the commitment of the
Lender to make Loans hereunder. The amount of the Lender’s Commitment is set
forth on Appendix A, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Commitments on the
Closing Date is $20,000,000, subject to the terms and conditions set forth
herein.

5



--------------------------------------------------------------------------------



 



     “Common Stock” shall mean the common stock, par value $0.001 per share, of
the Borrower.
     “Company Material Adverse Effect” shall mean any event, change or
occurrence which, individually or together with any one or more other events,
changes or occurrences (A) has had, or is reasonably likely to have, a material
adverse effect upon the business, assets, liabilities, condition (financial or
otherwise) or operating results of the Borrower and its Subsidiaries taken as a
whole; provided, that in no event shall any of the following events, changes, or
occurrences constitute a “Company Material Adverse Effect” or be considered in
determining whether a “Company Material Adverse Effect” has occurred or is
reasonably likely to occur: (i) changes in general economic, securities market
or business conditions except to the extent that such changes have a materially
disproportionate effect (relative to other industry participants) on the
Borrower and its Subsidiaries, taken as a whole, (ii) changes in conditions
generally affecting the industry in which the Borrower and its Subsidiaries
operate, except to the extent that such changes have a materially
disproportionate effect (relative to other industry participants that are
development stage companies at a similar stage of development as the Borrower
and its Subsidiaries) on the Borrower and its Subsidiaries, taken as a whole,
(iii) any change in the trading price or trading volume of the Borrower’s common
stock or CDIs in and of itself or any failure to meet internal or published
projections or forecasts for any period in and of itself (in each case, as
distinguished from any change, event or occurrence giving rise or contributing
to such change or failure), (iv) changes in GAAP or Applicable Laws or
(v) changes resulting from the announcement or the existence of, or that result
from the compliance by the Borrower with its obligations under, the Definitive
Agreement, or (B) would prevent the Borrower from consummating, or materially
delay, the Merger.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controls”, “Controlling” and “Controlled” shall have the meanings
correlative thereto.
     “Conversion Notice” shall have the meaning assigned to such term in Section
2.10.
     “Conversion Rate” shall mean (i) if the Acquisition is not consummated
because of a Superior Proposal Termination, $21.5355 per share of Common Stock
and (ii) if the Acquisition is not consummated for any reason other than a
Superior Proposal Termination, AU$35.00 per share of Common Stock, in each case,
as such rate may be adjusted pursuant to Section 2.13.
     “Convertible Portion” shall mean, as at any date of determination, the
outstanding principal amount of the Loans as of such date plus the amount of any
accrued and unpaid interest thereon.
     “Credit Event” shall have the meaning assigned to such term in
Section 5.01.
     “Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.

6



--------------------------------------------------------------------------------



 



     “Definitive Agreement” shall mean that certain Agreement and Plan of Merger
by and among Lender, Thomas Merger Sub I, Inc., Thomas Merger Sub II, Inc. and
Borrower dated as of February 12, 2009.
     “Definitive Agreement Termination Date” shall mean the date, if any, upon
which the Definitive Agreement is terminated in accordance with its terms.
     “Delayed Draw Loan” shall have the meaning assigned to such term in Section
2.01.
     “Disposition” with respect to any property, shall mean any sale, lease,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings
     “Dollars” or “$” shall mean lawful money of the United States of America.
     “Domestic Subsidiary” shall mean any Subsidiary organized under the laws of
the United States of America, any state thereof or the District of Columbia.
     “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any Person, or any obligations
convertible into or exchangeable for, or giving any Person a right, option or
warrant to acquire, such equity interests or such convertible or exchangeable
obligations.
     “Escrow Account” shall have the meaning assigned to such term in the Escrow
Agreement.
     “Escrow Agent” shall mean U.S. Bank, National Association, or any Person
selected or appointed as a successor thereto, as escrow agent under the Escrow
Agreement.
     “Escrow Agreement” shall mean the Escrow Agreement dated as of February 12,
2009, between the Lender, the Borrower and the Escrow Agent.
     “Escrow Amount Conversion Date” shall have the meaning assigned to such
term in Section 2.10.
     “Escrow Funds” shall have the meaning assigned to such term in the Escrow
Agreement.
     “Event of Default” shall have the meaning assigned to such term in Article
VII.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such day is not a Business Day, for the Business Day preceding such day,
provided that if such rate is not so published for any day that is a Business
Day, the Federal Funds Effective Rate for such day shall be the average of the
quotations for the

7



--------------------------------------------------------------------------------



 



day for such transactions received by the Lender from three Federal funds
brokers of recognized standing selected by it.
     “Final Outside Date Extension Option” shall mean Lender’s option to extend
the Outside Date (as such term is defined in the Definitive Agreement) to
January 31, 2010 in accordance with Section 8.01(b)(i) of the Definitive
Agreement.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “GAAP” means generally accepted accounting principles in the United States.
     “Governmental Authority” means any transnational, domestic or foreign,
federal, state or local governmental authority, department, court, agency or
official, including any political subdivision thereof.
     “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of (a) the guarantor or (b) another Person
(including any bank under a letter of credit) pursuant to which the guarantor
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or having the economic effect of guaranteeing any Indebtedness
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation, contingent or otherwise, of the
guarantor, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment of
such Indebtedness, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness, (iv) as an account party in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or (v) to otherwise assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.
     “Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
     “Guarantor” shall mean each Subsidiary of the Borrower.
     “Guaranty” shall mean the guarantees issued pursuant to Article VII by each
of the Guarantors.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (other than current trade
accounts payable

8



--------------------------------------------------------------------------------



 



incurred in the ordinary course of business), (e) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Equity Interests in such Person, (f) all Indebtedness
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and bank
guaranties. The Indebtedness of any Person shall include the Indebtedness of any
other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in, or other relationship with, such other Person,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
     “Initial Borrowing” shall mean the initial Borrowing of Loans in accordance
with this Agreement.
     “Interest Payment Date” shall mean, as to any Loan, (a) each March 31,
June 30, September 30 and December 31 of each year, commencing on the first such
date to occur after the Closing Date, (b) the Maturity Date, (c) the date of
repayment or prepayment made in respect thereof and (d) the date of conversion
of such Loan pursuant to Section 2.10.
     “Investor’s Rights Agreement” shall mean the Investor’s Rights Agreement
dated as of February 12, 2009 by and among the Borrower and the Lender.
     “Lender” shall have the meaning assigned to such term in the preamble.
     “Lender Termination” shall mean a termination by the Lender of the
Definitive Agreement in accordance with (i) Section 8.01(c)(i)(A) of the
Definitive Agreement, solely to the extent that the underlying breach by the
Borrower was intentional or (ii) Section 8.01(c)(i)(B) of the Definitive
Agreement.
     “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien (statutory or otherwise), pledge, hypothecation, encumbrance,
collateral assignment, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
     “Loan Conversion Date” shall have the meaning assigned to such term in
Section 2.10.
     “Loan Documents” shall mean this Agreement, any promissory note executed
and delivered in connection herewith, the Investor’s Rights Agreement and the
Escrow Agreement.
     “Loan Parties” shall mean, collectively, Borrower and the Guarantors.

9



--------------------------------------------------------------------------------



 



     “Loans” shall mean the Term Loans and Delayed Draw Loans made by the Lender
to the Borrower pursuant to Article II.
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Maturity Date” shall mean the earlier of (i) November 1, 2011, (ii) the
Termination Date and (iii) the date on which all Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.
     “Maximum Delayed Draw Loan Amount” shall mean (a) from and after the
Closing Date but prior to the Option Date, $0 and (b) after the Option Date but
prior to the Maturity Date, $8,000,000, which amount may be reduced on a dollar
for dollar basis by Escrow Funds that are converted into Common Stock in
accordance with Section 2.11.
     “Maximum Rate” shall have the meaning assigned to such term in
Section 9.08.
     “Maximum Term Loan Amount” shall mean (i) from and after the Closing Date
but prior to May 1, 2009, $0, (ii) from and after May 1, 2009 but prior to
July 31, 2009, $12,000,000 and (iii) from and after July 31, 2009 but prior to
the Maturity Date, $20,000,000, in the case of clauses (ii) and (iii), as such
amounts may be reduced by Escrow Funds that are converted into Common Stock in
accordance with Section 2.11.
     “Merger” shall mean the merger, in accordance with the General Corporation
Law of the State of Delaware, of Thomas Merger Sub I, Inc. with and into the
Borrower, with the Borrower continuing as the corporation surviving the Merger.
     “Obligations” shall mean the Loans and all advances, debts, liabilities,
obligations, covenants and duties owing by any Loan Party to the Lender or any
Affiliate of the Lender, of any kind or nature, present or future, whether or
not evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification, foreign exchange contract or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired arising under or in connection with the transactions contemplated
hereby. The term includes, without limitation, all interest (including any
interest that, but for the provisions of the Bankruptcy Code, would have
accrued), charges, expenses, fees, attorneys’ fees and disbursements and any
other sum chargeable to any Loan Party under this Agreement or any other Loan
Document.
     “Obligee Guarantor” shall have the meaning assigned to such term in Section
7.06.
     “Option Date” shall mean the date, if any, on which the Lender exercises
the Final Outside Date Extension Option.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made under any Loan Document or from the execution, delivery,
registration or enforcement of, or otherwise with respect to, any Loan Document.

10



--------------------------------------------------------------------------------



 



     “Parent Material Adverse Effect” shall mean any event, change or occurrence
which, individually or together with any one or more other events, changes or
occurrences (A) has had, or is reasonably likely to have, a material adverse
effect upon the business, assets, liabilities, condition (financial or
otherwise) or operating results of the Lender and its Subsidiaries taken as a
whole; provided, that in no event shall any of the following events, changes, or
occurrences constitute a “Parent Material Adverse Effect” or be considered in
determining whether a “Parent Material Adverse Effect” has occurred or is
reasonably likely to occur: (i) changes in general economic, securities market
or business conditions except to the extent that such changes have a materially
disproportionate effect (relative to other industry participants) on the Lender
and its Subsidiaries, taken as a whole, (ii) changes in conditions generally
affecting the industry in which the Lender and its Subsidiaries operate, except
to the extent that such changes have a materially disproportionate effect
(relative to other industry participants that are at a similar stage of
development as the Lender and its Subsidiaries) on the Lender and its
Subsidiaries, taken as a whole, (iii) any change in the trading price or trading
volume of the Lender’s common stock in and of itself or any failure to meet
internal or published projections or forecasts for any period in and of itself
(in each case, as distinguished from any change, event or occurrence giving rise
or contributing to such change or failure), (iv) changes in GAAP or Applicable
Laws or (v) changes resulting from the announcement or the existence of, or that
result from the compliance by the Lender with its obligations under, the
Definitive Agreement or (B) would prevent the Lender, Thomas Merger Sub I, Inc.
or Thomas Merger Sub II, Inc. from consummating, or materially delay, the
Merger.
     “Permit” shall mean any franchise, license, lease, permit, notification,
certification, registration, authorization, exemption, qualification, or
approval granted by or filed with a Governmental Authority.
     “Person” shall have the meaning assigned to such term in the Definitive
Agreement.
     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, trustees, employees,
agents and advisors of such Person and such Person’s Affiliates.
     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity or organization of which such
Person (either alone or through or together with any other Subsidiary of such
Person), owns, directly or indirectly, a majority of the stock or other Equity
Interests having ordinary voting power to elect a majority of

11



--------------------------------------------------------------------------------



 



the board of directors or other persons performing similar functions of such
entity or organization.
     “Superior Proposal Termination” shall mean a termination of the Definitive
Agreement (a) by the Borrower in accordance with Section 8.01(d)(ii) of the
Definitive Agreement or (b) by the Lender in accordance with Section 8.01(c)(ii)
of the Definitive Agreement.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
     “Term Loans” shall have the meaning assigned to such term in Section 2.01.
     “Termination Date” shall mean the date on which all Loans and Escrow Funds
shall have been converted into Common Stock in accordance with Section 2.10 or
Section 2.11, as applicable, upon which date all commitments to make any Loans
pursuant to this Agreement shall terminate.
     “Third Party” shall mean any Person or “group” (within the meaning of
Section 13(d)(3) of the Exchange Act), other than the Borrower or any of its
Subsidiaries or Lender or any of its Subsidiaries.
     “Total Commitment” shall mean the sum of (i) all unfunded Commitments,
(ii) all outstanding and unpaid Loans and (iii) all Escrow Funds.
     “Transactions” shall mean, collectively, (a) the execution, delivery and
performance by each of the Loan Parties of the Loan Documents to which it is a
party, (b) the Borrowings hereunder and the use of proceeds thereof and (c) the
deposit by the Lender of up to $28,000,000 in the aggregate into the Escrow
Account.
     SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including”, and
words of similar import, shall not be limiting and shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall.” The words “asset” and
“property” shall be construed as having the same meaning and effect and to refer
to any and all rights and interests in tangible and intangible assets and
properties of any kind whatsoever, whether real, personal or mixed, including
cash, securities, Equity Interests, accounts and contract rights. The words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any definition of, or reference to, any Loan
Document or any other agreement, instrument or document in this Agreement shall
mean such Loan Document or other agreement, instrument or document as amended,
restated, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein) and (b) all terms of an accounting or

12



--------------------------------------------------------------------------------



 



financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the Lender that
the Borrower wishes to amend any provision hereof to eliminate the effect of any
change in GAAP occurring after the date of this Agreement on the operation of
such provision (or if the Lender notifies the Borrower that it wishes to amend
any provision hereof for such purpose), then the Borrower’s compliance with such
provision shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such provision is amended in a manner satisfactory to the Borrower
and the Lender.
ARTICLE II.
The Credits
     SECTION 2.01. Commitments. Subject to the terms and conditions hereof
(including, without limitation, Article IV) and relying upon the representations
and warranties set forth herein, (i) the Lender agrees to make one or more term
loans (collectively, the “Term Loans” and each, individually, a “Term Loan”) to
the Borrower from and after the Closing Date but no later than the Maturity Date
in an aggregate principal amount up to the Maximum Term Loan Amount and (ii) if
the Lender exercises the Final Outside Date Extension Option, the Lender agrees
to make one or more delayed draw loans (collectively, the “Delayed Draw Loans”
and each, individually, a “Delayed Draw Loan”) to the Borrower up to an
aggregate principal amount not to exceed the Maximum Delayed Draw Loan Amount on
or after the Option Date but no later than the Maturity Date. Amounts paid or
prepaid in respect of any Loans may not be reborrowed.
     SECTION 2.02. Borrowing Request; Loans. (a) The Borrower may borrow a Loan
in accordance with this Agreement by delivery to the Lender of a duly completed
Borrowing Request not later than 10:00 a.m. New York time on the date three
(3) Business Days prior to the proposed date of the Borrowing. Each Borrowing
Request is irrevocable and will not be regarded as having been duly completed
unless: (i) it identifies the Loan or Loans to be borrowed and (ii) the proposed
date of Borrowing is a Business Day prior to the Maturity Date.
     (b) No later than one (1) Business Day following the Closing Date, the
Lender shall fund $20,000,000 into the Escrow Account and, if the Lender
exercises the Final Outside Date Extension Option, then on the Option Date, the
Lender shall fund an additional $8,000,000 into the Escrow Account. The Lender
shall direct the Escrow Agent to fund the Loans to be made hereunder from the
Escrow Account pursuant to and in accordance with the terms of Section 3 of the
Escrow Agreement.
     SECTION 2.03. Repayment of Loans; Evidence of Debt.
     (a) The Borrower hereby unconditionally promises to pay to the Lender the
principal amount of each Loan made to the Borrower by the Lender as provided in
Section 2.06.
     (b) The Lender may maintain an accounting evidencing the indebtedness of
the Borrower to the Lender resulting from the Loans made by the Lender to the
Borrower under this

13



--------------------------------------------------------------------------------



 



Agreement from time to time, including the amounts of principal and interest
payable and paid to the Lender from time to time under this Agreement.
     (c) The entries made in the accounting maintained pursuant to paragraph
(b) of this Section shall be prima facie evidence of the existence and amounts
of the obligations therein recorded; provided, however, that the failure of the
Lender to maintain such accounts or any error therein shall not in any manner
affect the obligations of the Borrower to repay the Loans made to the Borrower
in accordance with the terms of this Agreement.
     (d) The Lender may request that the Loans made by it hereunder be evidenced
by one or more promissory notes. In such event, the Borrower shall execute and
deliver to the Lender one or more promissory notes payable to the Lender in a
form and substance reasonably acceptable to the Lender. Notwithstanding any
other provision of this Agreement, in the event the Lender shall request and
receive such a promissory note, the interests represented by such note shall at
all times (including after any assignment of all or part of such interests
pursuant to Section 9.04) be represented by one or more promissory notes payable
to the payee named therein.
     SECTION 2.04. Interest on Loans. (a) Subject to the provisions of Section
2.05, the Loans shall bear interest (computed on the basis of a year of 365 days
(or 366 days in a leap year)) at a rate per annum equal to the Applicable Rate.
     (b) Interest on each Loan shall be payable in arrears on the Interest
Payment Dates, except as otherwise provided in this Agreement, in an amount
equal to the interest accrued and unpaid since the previous Interest Payment
Date.
     SECTION 2.05. Default Interest. Upon the occurrence and during the
continuance of an Event of Default, the Borrower shall on demand from time to
time pay interest in cash, to the extent permitted by law, on such defaulted
amount to but excluding the date of actual payment (after as well as before
judgment) at the rate otherwise applicable to Loans hereunder pursuant to
Section 2.04 plus 2.00% per annum.
     SECTION 2.06. Repayment of Loans. All Loans then outstanding shall be due
and payable in full in cash on the Maturity Date (solely for purposes of this
Section, excluding the Termination Date), together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment. All repayments pursuant to this Section 2.06 shall be without premium
or penalty.
     SECTION 2.07. Voluntary Prepayments. Subject to the last sentence of this
Section 2.07, the Borrower may, at any time and from time to time, prepay the
Loans in whole or in part upon at least five (5) Business Days’ prior written
notice to the Lender; provided, however, that any partial prepayment shall be in
the minimum amount of $500,000 and integral multiples of $250,000 in excess
thereof. Any notice of prepayment given to the Lender under this Section 2.07
shall specify (i) the date (which shall be a Business Day) of prepayment and
(ii) the aggregate principal amount of the prepayment. When notice of prepayment
is delivered as provided herein, the principal amount of the Loans specified in
such notice, and all accrued and unpaid interest with respect to such principal
amount, shall become due and payable on the

14



--------------------------------------------------------------------------------



 



prepayment date specified in such notice and such notice shall be irrevocable.
Notwithstanding anything in this Section 2.07 to the contrary, the Borrower may
not voluntarily prepay the Loans (i) prior to the Definitive Agreement
Termination Date or (ii) at any time prior to the consummation of a Change of
Control, if a Superior Proposal Termination shall have occurred.
     SECTION 2.08. Mandatory Prepayments. (a) Upon a Change of Control, the
Borrower shall repay all or any part of the Loans at 100% of the outstanding
principal amount of the Loans plus accrued and unpaid interest, if any, to the
date of repayment.
     (b) On a repayment date under paragraph (a), the Borrower shall repay the
Loans to be repaid to the Lender, and, in the case of Loans evidenced by
promissory notes, the Lender shall surrender all such promissory notes.
     SECTION 2.09. Payments. (a) The Borrower shall make each payment (including
principal of or interest on the Loans or other amounts) hereunder and under any
other Loan Document not later than 12:00 p.m. New York time, on the date when
due in immediately available funds, without setoff, defense or counterclaim. For
purposes of computing interest, funds received by the Lender after that time on
such due date shall be deemed to have been paid by the Borrower on the next
succeeding Business Day, in the Lender’s sole discretion. Each such payment
shall be made to the Lender at its address specified in Section 9.01. All
payments hereunder and under each other Loan Document shall be made in Dollars.
     (b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Loan or other amounts) hereunder or
under any other Loan Document shall become due, or otherwise would occur, on a
day that is not a Business Day, such payment may be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest, if applicable.
     SECTION 2.10. Conversion of Loans. (a) From and after the Definitive
Agreement Termination Date, the Lender may convert the Convertible Portion of
its Loans in whole or in part into Common Stock at any time prior to 5:00 p.m.
New York time on the Business Day immediately preceding the Maturity Date into a
number of whole shares of Common Stock equal to the Convertible Portion of the
Loans divided by the applicable Conversion Rate in effect on the date the
Conversion Notice is delivered; provided that with respect to any conversion of
the Convertible Portion of the Loans into Common Stock that would be subject to
a waiting period provided by the HSR Act, no such conversion shall be considered
effective until the expiration or termination of such waiting period; provided
further that the Borrower agrees to use its commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other parties hereto in doing, all things
necessary to consummate and make effective the conversion contemplated by this
Section 2.10.
     (b) The Convertible Portion of the Loans delivered for conversion will be
deemed to have been converted immediately prior to 5:00 p.m. New York time on
the Loan Conversion Date. The Lender shall be entitled to rights with regard to
the Common Stock only to the extent such Convertible Portion of Loans has been
converted (or deemed to have converted) into Common Stock pursuant hereto.

15



--------------------------------------------------------------------------------



 



     (c) The right of conversion attaching to the Convertible Portion of any
Loan may be exercised (i) if such Loan is not represented by a promissory note,
by book-entry transfer by the Lender, or (ii) if such Loan is represented by a
promissory note, by delivery of such promissory note to the Borrower,
accompanied, in either case, by: (1) a duly signed and completed Conversion
Notice, in the form as set forth as Exhibit B (a “Conversion Notice”), which
Conversion Notice shall specify the Convertible Portion of such Loan to be
converted; (2) if any promissory note has been lost, stolen, destroyed or
mutilated, a notice to the Borrower regarding the loss, theft, destruction or
mutilation of the promissory note together with reasonable indemnity for the
Borrower; (3) appropriate endorsements and transfer documents if reasonably
required by the Borrower; and (4) payment of any transfer tax due that is
payable solely as a result of the issue, delivery or registration of the Common
Stock in the name of a Person other than the Lender. The date on which the
Lender satisfies all of the requirements in the immediately preceding sentence
is the “Loan Conversion Date.” Notwithstanding any other provision of this
Agreement, the Borrower may not, and shall not, redeem or prepay any Loans (or
any portion thereof) with respect to which a Conversion Notice has been
delivered to the Borrower. The Borrower shall deliver to the Lender the number
of whole shares of Common Stock issuable upon the conversion of the Convertible
Portion of the Loans in accordance with Section 2.10(a) (and cash in lieu of any
fractional shares) no later than five (5) Business Days following the relevant
Loan Conversion Date. All such shares shall be fully paid, duly authorized and
issued and nonassesable.
     (d) Upon conversion of a Loan and receipt of Common Stock issued upon
conversion of the Convertible Portion of the Loans, the recipient of such Common
Stock shall no longer be the Lender to the extent of such converted Loan. No
adjustment will be made to the Conversion Rate for accrued and unpaid interest
on a converted Loan except as provided herein.
     (e) Upon surrender of a Loan evidenced by a promissory note that is
converted in part, the Borrower shall execute and deliver to the Lender a new
note evidencing the Loan equal in principal amount to the unconverted portion of
the Loan promissory note surrendered.
     SECTION 2.11. Conversion of Escrow Funds . (a) From and after the
Definitive Agreement Termination Date, the Lender may convert any Escrow Funds
in whole or in part into Common Stock at any time prior to 5:00 p.m. New York
time on the Business Day immediately preceding the Maturity Date into a number
of whole shares of Common Stock equal to the Escrow Funds delivered for
conversion divided by the applicable Conversion Rate; provided that with respect
to any conversion of any Escrow Funds into Common Stock that would be subject to
a waiting period provided by the HSR Act, no such conversion shall be considered
effective until the expiration or termination of such waiting period; provided
further that the Borrower agrees to use its commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other parties hereto in doing, all things
necessary to consummate and make effective the conversion contemplated by this
Section 2.11.
     (b) Any Escrow Funds delivered for conversion will be deemed to have been
converted immediately prior to 5:00 p.m. New York time on Escrow Amount
Conversion Date. The Lender shall be entitled to rights with regard to the
Common Stock only to the extent such

16



--------------------------------------------------------------------------------



 



Escrow Funds have been converted (or deemed to have converted) into Common Stock
pursuant hereto.
     (c) The right of conversion attaching to any Escrow Funds may be exercised
if the Lender shall have delivered (i) a Conversion Notice, which Conversion
Notice shall specify the Escrow Funds to be converted and (ii) payment of any
transfer tax due that is payable solely as a result of the issue, delivery or
registration of the Common Stock in the name of a Person other than the Lender.
The date on which the Lender satisfies all of the requirements in the
immediately preceding sentence is the “Escrow Amount Conversion Date.” Upon
receipt by the Borrower of the Escrow Funds delivered for conversion in
accordance with Section 2.11(a), the Borrower shall deliver to the Lender the
number of whole shares of Common Stock issuable upon the conversion thereof (and
cash in lieu of any fractional shares) no later than five (5) Business Days
following the relevant Escrow Amount Conversion Date. All such shares shall be
fully paid, duly authorized and issued and nonassesable.
     (d) Upon delivery of the Escrow Funds to Borrower and receipt of Common
Stock by the Lender, (i) the Commitment of the Lender shall be reduced by the
amounts so converted and (ii) such amounts shall no longer be available to the
Borrower for Borrowings hereunder.
     SECTION 2.12. Maximum Amount of Converted Common Stock . Notwithstanding
anything in Section 2.10, Section 2.11 or in any other Loan Document, for so
long as the Borrower’s CHESS Depositary Receipts are listed on the ASX, no more
than 14.99% in the aggregate of the then authorized and outstanding shares of
Common Stock as of the date of any conversion in accordance with Section 2.10 or
Section 2.11 (without giving effect to such conversion) shall be issued to the
Lender hereunder.
     SECTION 2.13. Adjustment of Conversion Rate . If at any time between
(i) the execution of this Agreement and (ii) the date on which all amounts
outstanding under this Agreement are paid by Borrower and/or all of the Loans
and any Escrow Funds have been converted into Common Stock as provided herein,
the number of outstanding shares of Common Stock shall (A) increase by virtue of
or in connection with any dividend or distribution on the Common Stock or any
stock split or other subdivision of the outstanding shares of Common Stock or a
reclassification, then the Conversion Rate in effect immediately prior to such
dividend, distribution, stock split or other subdivision shall, concurrently
with the effectiveness of such increase, be adjusted to a Conversion Rate that
would entitle the holder of any Loans and any Escrow Funds delivered for
conversion to receive, from time to time upon conversion thereof, the same
percentage of the outstanding shares of Common Stock that such holder would have
received on conversion thereof had such Loan or Escrow Funds been outstanding
and converted immediately prior to such increase and (B) decrease by virtue of
or in connection with any combination or consolidation, by reclassification or
otherwise, into a lesser number of shares of Common Stock (including, without
limitation, pursuant to a reverse stock split), then the Conversion Rate in
effect immediately prior to such combination, consolidation, reclassification,
stock split or other process shall, concurrently with the effectiveness of such
decrease, be adjusted to a Conversion Rate that would entitle the holder of any
Loans and any Escrow Funds delivered for conversion to receive, from time to
time upon conversion, the same percentage of the outstanding shares of Common
Stock that such holder would have received on conversion

17



--------------------------------------------------------------------------------



 



thereof had such Loan or Escrow Funds been outstanding and converted immediately
prior to such decrease.
ARTICLE III.
Representations and Warranties of the Loan Parties
     Each Loan Party represents and warrants to the Lender that:
     SECTION 3.01. Organization; Powers. Such Loan Party (a) is duly organized
or formed, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation, (b) has all corporate power and
authority, and the legal right, to own and operate its property and assets, to
lease the property it operates as lessee and to carry on its business as now
conducted and as proposed to be conducted, except where any failure of a Loan
Party to have such power, authority and legal right would not have a Company
Material Adverse Effect, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where any failure to have such qualification would not have a Company Material
Adverse Effect and (d) has the corporate power and authority, and the legal
right, to execute, deliver and perform its obligations under this Agreement and
each of the other Loan Documents.
     SECTION 3.02. Authorization; No Conflicts. The Transactions: (a) have been
duly authorized by all requisite corporate action of such Loan Party and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
or of the certificate or articles of incorporation or other constitutive
documents or by-laws of such Loan Party, (B) any order of any Governmental
Authority or (C) any provision of any indenture, agreement or other instrument
to which such Loan Party is a party or by which it or any of its property is or
may be bound, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture, agreement or other instrument or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets of such Loan Party, except in the case of any of clauses
(b)(i)(C), (b)(ii) and (b)(iii) for matters that would not have a Company
Material Adverse Effect.
     SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by such Loan Party, and assuming this Agreement is a valid and binding
obligation of the Lender, constitutes, and each other Loan Document when
executed and delivered by such Loan Party, and assuming each other Loan Document
is a valid and binding obligation of the Lender, will constitute, a legal, valid
and binding obligation of such Loan Party enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
     SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with, Permit from, notice to, or any other action by, any
Governmental Authority is or will be required in connection with the
Transactions as they relate to such Loan Party, except for (a) filings required
by applicable federal and state securities laws, (b) such as have been made or

18



--------------------------------------------------------------------------------



 



obtained and are in full force and effect and (c) for such other actions,
consents, approvals, registrations, filings, and notifications, which if not
obtained or made would not cause a Company Material Adverse Effect.
     SECTION 3.05. Senior Ranking. The obligations of such Loan Party under the
Loan Documents are its direct, general and unconditional obligations and, as of
the date of this Agreement, rank senior and prior to all its other secured and
unsecured obligations and liabilities, whether actual or contingent.
     SECTION 3.06. Federal Reserve Regulations. (a) Such Loan Party is not
engaged principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock or extending credit for the purpose of
buying or carrying Margin Stock.
     (b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, by such Loan
Party for the purpose of purchasing, carrying or trading in any securities under
such circumstances as to involve any of the Loan Parties in a violation of
Regulation X or to involve any broker or dealer in a violation of Regulation T.
None of the transactions contemplated by this Agreement will violate or result
in the violation of any of the provisions of the Regulations of the Board,
including Regulation T, U or X.
     SECTION 3.07. Investment Company Act. Such Loan Party is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.
     SECTION 3.08. Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of the Loans and after giving effect to the application of the proceeds of the
Loans: (a) the value of the assets of each of the Loan Parties at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each of the
Loan Parties will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each of the Loan Parties expects to be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) no Loan Party will have
unreasonably small capital resources with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.
ARTICLE IV.
Representations and Warranties of the Lender
     The Lender represents and warrants to each Loan Party that:
     SECTION 4.01. Organization; Powers. The Lender (a) is duly organized or
formed, validly existing and in good standing under the laws of the jurisdiction
of its organization or formation and (b) has the corporate power and authority
to execute, deliver and perform its obligations under this Agreement.

19



--------------------------------------------------------------------------------



 



     SECTION 4.02. Authorization; No Conflicts. The Transactions: (a) have been
duly authorized by all necessary corporate action of the Lender and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Lender, (B) any order of any Governmental Authority, or (C) any
provision of any indenture, agreement or other instrument to which the Lender is
a party or by which it or any of its property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets of the Lender, except with respect to clauses (b)(i)(C), (b)(ii) and
(b)(iii) of this Section 4.02 for matters that would not have a Parent Material
Adverse Effect.
     SECTION 4.03. Enforceability. This Agreement has been duly executed and
delivered by the Lender, and assuming this Agreement is a valid and binding
obligation of each of the Loan Parties, constitutes, and each other Loan
Document when executed and delivered by the Lender, and assuming each other Loan
Document is a valid and binding obligation of each of the Loan Parties, will
constitute, a legal, valid and binding obligation of the Lender enforceable
against such the Lender in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
     SECTION 4.04. Governmental Approvals. No action, consent or approval of,
registration or filing with, Permit from, notice to, or any other action by, any
Governmental Authority is or will be required in connection with the
Transactions as they relate to the Lender, except for (a) filings required by
applicable federal and state securities laws, (b) such as have been made or
obtained and are in full force and effect and (c) for such other actions,
consents, approvals, registrations, filings, and notifications, which if not
obtained or made would not cause a Parent Material Adverse Effect.
     SECTION 4.05. Capital Resources. The Lender has, or will have prior to the
Closing Date, sufficient cash or other sources of immediately available funds to
enable it to fund $20,000,000 into the Escrow Account and, if the Lender
exercises the Final Outside Date Extension Option, on or prior to the Option
Date, the Lender will have sufficient cash or other sources of immediately
available funds to enable it to fund and additional $8,000,000 into the Escrow
Account.
ARTICLE V.
Conditions of Lending
     The obligations of the Lender to make the Loans hereunder are subject to
the satisfaction (or waiver in accordance with Section 9.07) of the following
conditions:
     SECTION 5.01. All Credit Events. In respect of any Borrowing, the Lender
will only be obliged to comply with Article II if, on or as of the date of such
Borrowing (each such event being a “Credit Event”):

20



--------------------------------------------------------------------------------



 



     (a) The representations and warranties set forth in each Loan Document
(disregarding any exception in such representations and warranties relating to
materiality or a Company Material Adverse Effect) shall be true and correct in
all material respects on and as of the date of such Credit Event with the same
effect as though made on and as of such date (except for any such
representations and warranties which address matters only as of an earlier date,
which shall be true and correct in all material respects as of such earlier
date), except for such failures to be true and correct which do not have a
Company Material Adverse Effect.
     (b) At the time of and immediately after such Borrowing, no Event of
Default or Default shall have occurred and be continuing.
     (c) A Superior Proposal Termination shall not have occurred.
     (d) A Lender Termination shall not have occurred.
     (e) Prior to the Initial Borrowing, the Lender shall have received (i) a
copy of the certificate or articles of incorporation or other formation
documents, including all amendments thereto, of each Loan Party, certified as of
a recent date by the Secretary of State of the state of its organization, and a
certificate as to the good standing of such Loan Party as of a recent date, from
such Secretary of State; (ii) a certificate of the Secretary or Assistant
Secretary of each Loan Party dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws, limited partnership
agreement, operating agreement or other governing document of such Loan Party as
in effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below (such by-laws, limited partnership
agreement, operating agreement or other governing document to be in form and
substance reasonably satisfactory to the Lender), (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors of
the Borrower authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of the Borrower, the
Borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or other formation documents of such Loan Party
have not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of the
such Loan Party; and (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (ii) above.
     (f) Prior to the Initial Borrowing, the Lender shall have received (i) this
Agreement and each of the other Loan Documents, each executed and delivered by a
duly authorized officer of each Loan Party thereto, and (ii) if requested by the
Lender pursuant to Section 2.03, a promissory note or notes conforming to the
requirements of such Section and executed and delivered by a duly authorized
officer of the Borrower.
     SECTION 5.02. Delayed Draw Loans. In addition to the satisfaction (or
waiver in accordance with Section 9.07) of the conditions set forth in
Section 5.01 hereof, the Lender shall

21



--------------------------------------------------------------------------------



 



not be obligated to fund any Delayed Draw Loans unless the Lender shall have
first exercised the Final Outside Date Extension Option.
ARTICLE VI.
Covenants
     Each Loan Party covenants and agrees with the Lender that so long as this
Agreement shall remain in effect and until the principal of and interest on each
Loan and all other expenses or amounts payable under any Loan Document shall
have been satisfied in full, that:
     SECTION 6.01. Notices. (a) Such Loan Party will furnish to the Lender
promptly, and in any event no later than five (5) Business Days after such Loan
Party has knowledge of an Event of Default or Default, written notice of any
Event of Default or Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto.
     (b) Such Loan Party shall give the Lender written notice, at least ten
(10) Business Days prior to the consummation of any Change of Control, of the
anticipated date of consummation of such Change of Control and the material
terms and conditions thereof.
     (c) Whenever the Conversion Rate is adjusted pursuant to Section 2.13, the
Borrower shall promptly notify, and in no event later than five (5) Business
Days after such an adjustment, the Lender in writing of the adjustment, which
notice shall briefly state the facts requiring the adjustment, the manner of
computing such adjustment and the adjusted Conversion Rate.
     SECTION 6.02. Use of Proceeds. At all times prior to the termination of the
Definitive Agreement in accordance with its terms, the Borrower shall use the
proceeds of the Loans only (i) in the ordinary course of its business consistent
with past practice, and to pay NASDAQ related expenses and any expenses incurred
in connection with the transactions contemplated by the Definitive Agreement and
(ii) to lend money directly to any Subsidiary for use by such Subsidiary only in
the ordinary course of business in accordance with the Capital Expenditure and
Loan Proceeds Budget (as such term is defined in the Definitive Agreement) and
shall not authorize any expenditures of the proceeds of the Loans that, in the
aggregate, exceed any specific line item set forth in the Capital Expenditure
and Loan Proceeds Budget (as such term is defined in the Definitive Agreement).
     SECTION 6.03. Further Assurances. Each Loan Party shall, from time to time,
duly authorize, execute and deliver, or cause to be duly authorized, executed
and delivered, such additional instruments, certificates, agreements or
documents, and take all such actions, as the Lender may reasonably request or as
may be necessary, for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents. Upon the exercise by
the Lender of any power, right, privilege or remedy pursuant to this Agreement
or the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, each Loan Party
will execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and

22



--------------------------------------------------------------------------------



 



papers that the Lender may be required to obtain from it for such governmental
consent, approval, recording, qualification or authorization.
     SECTION 6.04. Taxes. (a) All sums payable by or on behalf of any Loan Party
hereunder and under the other Loan Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (excluding any income or franchise Tax
imposed on the net income of the Lender by the United States of America or any
political subdivision thereof). So long as Thoratec Corporation is the Lender
and the Lender has complied with Section 6.04(b), if the Borrower shall be
required to deduct any such non-excluded Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
     (b) On or prior to the Closing Date, the Lender shall deliver to the
Borrower a properly completed and duly executed Internal Revenue Service Form
W-9 (or any subsequent versions thereof or successors thereto). Any permitted
assignee pursuant to Section 9.04(b) shall, on or prior to such assignment,
deliver to the Borrower a properly completed and duly executed Internal Revenue
Service Form W-9 (or any subsequent versions thereof or successors thereto) or
applicable Internal Revenue Service Form W-8 (or any subsequent versions thereof
or successors thereto).
     (c) The Borrower shall pay any Other Taxes.
     SECTION 6.05. Compliance with Laws. Each Loan Party will comply in all
material respects with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority in performing its
obligations under this Agreement and the other Loan Documents.
     SECTION 6.06. Common Stock. (a) The Borrower shall, at all times prior to
the Maturity Date, and from time to time thereafter as may be necessary, reserve
at all times and keep available, free from preemptive rights, out of its
authorized but unissued Common Stock, a sufficient number of shares of Common
Stock such that the Borrower shall be able to deliver at any time and from time
to time following the date hereof all of the shares of Common Stock that would
be deliverable upon conversion of all of the Convertible Portion of the Loans
and Escrow Funds pursuant to Section 2.10 and Section 2.11.
     (b) The Borrower shall take all actions necessary to ensure that all shares
of Common Stock that may be issued upon conversion of any Loans and/or Escrow
Funds shall be (i) newly issued shares or shares held in the treasury of the
Borrower, (ii) duly authorized, validly issued, fully paid and nonassessable and
(iii) free of any preemptive rights, lien or adverse claim.

23



--------------------------------------------------------------------------------



 



ARTICLE VII.
Guaranty
     SECTION 7.01. Guaranty of the Obligations. (a) Guarantors jointly and
severally hereby irrevocably and unconditionally guaranty to the Lender the due
and punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code)
(collectively, the “Guaranteed Obligations”).
     (b) Each Guarantor and the Lender hereby confirms that it is the intention
of all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of any
law related to fraudulent transfer or conveyance to the extent applicable to
this Guaranty and the Obligations of the Guarantor hereunder. To effectuate the
foregoing intention, the Lender and the Guarantors hereby irrevocably agree that
the Obligations of each Guarantor under this Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.
     SECTION 7.02. Payment by Guarantors. Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which the Lender may have at law or in equity against any Guarantor
by virtue hereof, that upon the failure of Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), Guarantors will upon demand
pay, or cause to be paid, in cash, to the Lender, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to the Lenders as aforesaid.
     SECTION 7.03. Liability of Guarantors Absolute. Each Guarantor agrees that
its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:
          (a) this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
          (b) the Lender may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and the Lender with respect to the existence of such Event of Default;

24



--------------------------------------------------------------------------------



 



          (c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
          (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if the Lender
is awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
          (e) the Lender, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; and (iv) exercise any other rights available to it
under the Loan Documents; and
          (f) this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of the payment of the Guaranteed Obligations; (ii) any rescission,
waiver, amendment or modification of, or any consent to departure from, any of
the terms or provisions (including provisions relating to Events of Default)
hereof, any of the other Loan Documents or any agreement or instrument executed
pursuant thereto, or of any other guaranty for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Loan
Document or any agreement relating to such other guaranty; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Loan Documents) to the payment of indebtedness other than the Guaranteed
Obligations, even though the Lender might have elected to apply such payment to

25



--------------------------------------------------------------------------------



 



any part or all of the Guaranteed Obligations; (v) the Lender’s consent to the
change, reorganization or termination of the corporate structure or existence of
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any defenses, set offs or counterclaims which
Borrower may allege or assert against the Lender in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (vii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.
     SECTION 7.04. Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of the Lender: (a) any right to require the Lender, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any deposit account or credit on the books of the
Lender in favor of Borrower or any other Person, or (iv) pursue any other remedy
in the power of the Lender whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of Borrower or
any other Guarantor including any defense based on or arising out of the lack of
validity or the unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon the Lender’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, and (iii) any rights to set offs, recoupments and counterclaims;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, notices of any renewal, extension or modification
of the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.03 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
     SECTION 7.05. Guarantors’ Rights of Subrogation, Contribution, Etc. Until
the Guaranteed Obligations shall have been indefeasibly paid in full and the
Commitments shall have terminated, each Guarantor hereby waives any claim, right
or remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against Borrower with respect to the Guaranteed Obligations,
and (b) any right to enforce, or to

26



--------------------------------------------------------------------------------



 



participate in, any claim, right or remedy that the Lender now has or may
hereafter have against Borrower. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full and the Commitments shall have
terminated, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other
Guarantor) of the Guaranteed Obligations. Each Guarantor further agrees that, to
the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower, and any rights of contribution such
Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights the Lender may have against Borrower to any right the
Lender may have against such other guarantor. If any amount shall be paid to any
Guarantor on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Guaranteed Obligations shall not have
been finally and indefeasibly paid in full, such amount shall be held in trust
for the Lender and shall forthwith be paid over to the Lender to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.
     SECTION 7.06. Subordination of Other Obligations. Any Indebtedness of
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Lender and shall forthwith be paid over to the Lender to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.
     SECTION 7.07. Continuing Guaranty. This Guaranty is a continuing guaranty
and shall remain in effect until all of the Guaranteed Obligations shall have
been paid in full and the Commitments shall have terminated. Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.
     SECTION 7.08. Authority of Guarantors or Borrower. It is not necessary for
the Lender to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
     SECTION 7.09. Financial Condition of Borrower. Any Loan may be made to
Borrower or continued from time to time without notice to or authorization from
any Guarantor regardless of the financial or other condition of Borrower at the
time of any such grant or continuation. The Lender shall have no obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower. Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Loan Documents and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of Borrower and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of the Lender to
disclose any matter, fact or thing relating to the business, operations or
conditions of Borrower now known or hereafter known by the Lender.

27



--------------------------------------------------------------------------------



 



     SECTION 7.10. Bankruptcy, Etc. (a) So long as any Guaranteed Obligations
remain outstanding, no Guarantor shall, without the prior written consent of the
Lender, commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
          (b) Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and the Lender that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrower of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay the Lender, or allow the claim of
the Lender in respect of, any such interest accruing after the date on which
such case or proceeding is commenced.
          (c) In the event that all or any portion of the Guaranteed Obligations
are paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from the Lender as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
ARTICLE VIII.
Events of Default
     In case of the happening of any of the following events (“Events of
Default”):
     (a) any representation or warranty made in any Loan Document, shall prove
to have been false or misleading in any material respect when so made, deemed
made or furnished;
     (b) default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
     (c) default shall be made in the payment of any interest on any Loan or any
other amount (other than an amount referred to in (b) above) due under any Loan
Document, when and

28



--------------------------------------------------------------------------------



 



as the same shall become due and payable, and such default shall continue
unremedied for a period of three (3) Business Days;
     (d) default shall be made in the due observance or performance by the
Borrower of any covenant, condition or agreement contained in Section 2.10 or
Section 2.11, and such default shall continue unremedied for a period of three
(3) Business Days;
     (e) the Borrower shall fail to comply in all material respects with any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clauses (b), (c) or (d) above) and such default shall
continue unremedied for a period of 30 days;
     (f) the Borrower shall default in the observance or performance of any
agreement or condition relating to any Indebtedness (including any Guarantee of
Indebtedness) exceeding $5,000,000 in aggregate principal and accrued interest,
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist (other than (x) any
disposition of assets giving rise to a repayment or prepayment obligation on
Indebtedness secured by such assets and (y) the issuance of Equity Interests or
Indebtedness giving rise to a repayment obligation with respect to the proceeds
of such issuance, provided in each case such payment is timely made), the effect
of which default or other event or condition is to cause such Indebtedness to
become due prior to its stated maturity or (in the case of any Guarantee of
Indebtedness) to become due or payable in respect of any such accelerated
Indebtedness;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower , or of a substantial part of the property or assets of
the Borrower under the Bankruptcy Code, as now constituted or hereafter amended,
or any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or for a
substantial part of the property or assets of the Borrower or (iii) the
winding-up or liquidation of the Borrower; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
     (h) the Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking relief under the Bankruptcy Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or for a substantial part of the property or
assets of the Borrower, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) admit in writing its inability or
fail generally to pay its debts as they become due or (vii) take any action for
the purpose of effecting any of the foregoing;
     (i) one or more judgments for the payment of money that, individually or in
the aggregate, would reasonably be expected to result in a Company Material
Adverse Effect shall

29



--------------------------------------------------------------------------------



 



be rendered against the Borrower or any combination thereof and the same shall
remain undischarged for a period of thirty (30) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower to
enforce any such judgment; or
     (j) the Borrower shall fail to repay on the date required pursuant to
Section 2.06 the entire principal amount of and accrued interest on the Loans,
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event either or both of the following actions may be taken:
the Lender by notice to the Borrower may declare the Loans then outstanding to
be forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding, and the Lender shall have the right to take all
or any actions and exercise any remedies available to them under this Agreement,
applicable law or in equity; and in any event with respect to the Borrower
described in paragraph (g) or (h) above, the principal of the Loans then
outstanding, together with accrued interest thereon and all other liabilities of
the Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and the Lender shall have the right to take all or any
actions and exercise any remedies available to them under this Agreement,
applicable law or in equity.
ARTICLE IX.
Miscellaneous
     SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section 9.01), notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

  (i)   if to the Borrower to:

HeartWare International, Inc.
14000-14050 NW 57th Court
Miami Lakes, FL 33014
Attention: David McIntyre
Fax: (305) 818-4123
Email: dmcintyre@heartwareinc.com

30



--------------------------------------------------------------------------------



 



      with a copy (which shall not constitute notice) to:

Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Attention: Clare O’Brien
Robert M. Katz
Fax: (212) 848-7179

  (ii)   if to the Lender to:

Thoratec Corporation
6035 Stoneridge Drive
Pleasanton, CA 94588
Attention: Gary Burbach
Fax: (925) 264-4341
Email: gary.burbach@thortec.com

      with a copy (which shall not constitute notice) to:

Latham & Watkins LLP
650 Town Center Drive, 20th Floor
Costa Mesa, CA 92626
Attn: Charles K. Ruck
Tad J. Freese
Fax: (714) 755-8290
provided that, upon receipt of prior consent from the Lender, any notice
delivered by the Borrower pursuant to Article II may be delivered via email (to
be promptly confirmed by written or fax notice).
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by fax shall be deemed to have been given when
sent and when receipt has been confirmed by telephone; provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient. Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in such
paragraph (b).
     (b) Notices and other communications to the Lender hereunder may be
delivered or furnished by electronic communications (including e-mail) pursuant
to procedures approved by the Lender; provided that the foregoing shall not
apply to notices to the Lender pursuant to Article II. The Lender or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or

31



--------------------------------------------------------------------------------



 



communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
return e-mail or other written acknowledgment); provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.
     (c) Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto in
accordance with the provisions hereof.
     SECTION 9.02. Survival of Agreement. All rights, covenants, agreements,
representations and warranties made by the Borrower in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any such other party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as (i) the principal of or any accrued interest on any Loan or any other
amount payable under this Agreement is outstanding and unpaid, (ii) any
Convertible Portion of the Loans has not been converted into Common Stock and
(iii) any amount remains in the Escrow Account that has not been converted into
Common Stock.
     SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by each of the parties hereto and thereto and when the
Lender shall have received counterparts hereof and thereof which, when taken
together, bear the signatures of each of the other parties hereto and thereto.
     SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower or the Lender that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.
     (b) Neither the Lender nor the Borrower shall assign or delegate any of its
rights or duties hereunder to any Person (other than with respect to the
Borrower by operation of law to Thomas Merger Sub I, Inc. and Thomas Merger Sub
II, Inc., or their respective successors and assigns, in the Acquisition)
without the prior written consent of the Lender or the Borrower, as applicable,
and any attempted assignment without such prior written consent shall be null
and void.
     (c) The Borrower and the Lender intend that the Loans (including any
promissory notes evidencing such Loans) shall be obligations in “registered
form” within the meaning of section 163(f) of the Internal Revenue Code of 1986,
as amended, and section 5f.103-1(c) of the

32



--------------------------------------------------------------------------------



 



Treasury Regulations (and any successor provisions) at all times during which
the Loans remain in effect. Neither the Borrower nor the Lender shall take any
action or otherwise permit such obligation to become an obligation that is not
in “registered form.” The Borrower shall maintain a register for the recordation
of the name and address of the Lender (and any permitted assignees pursuant to
Section 9.04(b)) and principal and interest shall only be paid to such persons
recorded in the register. The register is intended to function as a “book entry”
system within the meaning of sections 5f.103-1(c)(1)(ii) and 5f.103–1(c)(2) of
the Treasury Regulations (and any successor provisions).
     SECTION 9.05. Right of Setoff. If an Event of Default shall have occurred
and be continuing, the Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Lender to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement and other Loan Documents
held by the Lender, irrespective of whether or not the Lender shall have made
any demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The rights of the Lender under this Section 9.05
are in addition to other rights and remedies (including other rights of setoff)
which the Lender may have.
     SECTION 9.06. Applicable Law. THIS AGREEMENT AND THE NOTES SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
     SECTION 9.07. Waivers; Amendment. (a) No failure or delay of the Lender in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Lender
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that it would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Lender.
     SECTION 9.08. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or

33



--------------------------------------------------------------------------------



 



participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.08 shall be cumulated and the interest and Charges payable to
the Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by the Lender.
     SECTION 9.09. Entire Agreement. This Agreement, the other Loan Documents,
the Definitive Agreement and the other documents contemplated hereby and thereby
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement, the other Loan
Documents, the Definitive Agreement and the other documents contemplated hereby
and thereby. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder and, to
the extent expressly contemplated hereby, the Related Parties of the Lender) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.
     SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.
     SECTION 9.11. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     SECTION 9.12. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile

34



--------------------------------------------------------------------------------



 



or other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.
     SECTION 9.13. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     SECTION 9.14. Jurisdiction; Consent to Service of Process. (a) The Borrower
and the Lender each irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in the Borough of Manhattan, New
York, New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court sitting in the Borough of Manhattan, New
York, New York. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
     (a) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or Federal
court sitting in the Borough of Manhattan, New York, New York. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
     (b) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 9.15. No Fiduciary Duty. The Lender and its Affiliates
(collectively, solely for purposes of this paragraph, the “Lender”), may have
economic interests that conflict with those of the Borrower. The Borrower agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lender and the Borrower, its stockholders or its affiliates. The
Borrower acknowledge and agree that (i) the transactions contemplated by the
Loan Documents are arm’s-length commercial transactions between the Lender, on
the one hand, and the Borrower, on the other, (ii) in connection therewith and
with the process leading to such transaction the Lender is acting solely as a
principal and not the agent or fiduciary of the Borrower, its management,
stockholders, creditors or any other Person, (iii) the Lender has not assumed an
advisory or fiduciary responsibility in favor of the Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether the Lender or any of its affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(iv) the Borrower has consulted its own legal and financial advisors to the
extent they deemed appropriate. The Borrower further acknowledges and agrees
that it is responsible for making its own independent

35



--------------------------------------------------------------------------------



 



judgment with respect to such transactions and the process leading thereto. The
Borrower agrees that it will not claim that the Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto.
     SECTION 9.16. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Lender, or the Lender exercises its right
of setoff, and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any bankruptcy or insolvency law
or otherwise, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  HEARTWARE INTERNATIONAL, INC., as Borrower    
 
           
 
  By:
Name:   /s/ Douglas Godshall
 
Douglas Godshall    
 
  Title:   President and Chief Executive Officer    
 
                HEARTWARE LIMITED, as a Guarantor    
 
           
 
  By:
Name:   /s/ Douglas Godshall
 
Douglas Godshall    
 
  Title:   President and Chief Executive Officer    
 
                HEARTWARE, INC., as a Guarantor    
 
           
 
  By:
Name:   /s/ Douglas Godshall
 
Douglas Godshall    
 
  Title:   President and Chief Executive Officer    
 
                THORATEC CORPORATION, as Lender    
 
           
 
  By:
Name:   /s/ Gerhard F. Burbach
 
Gerhard F. Burbach    
 
  Title:   President and Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



APPENDIX A
Commitments

                  Lender   Commitment   Pro Rata Share
Thoratec Corporation
  $ 28,000,000.00       100 %                  
Total
  $ 28,000,000.00       100 %

 